     Case 3:21-cv-03269-VC Document 31 Filed 08/02/21 Page 1 of 16




 Steve W. Berman (pro hac vice)                        Steven A. Marenberg (SBN. 101033)
 Theodore Wojcik (pro hac vice)                        James Pearl (SBN. 198481)
 HAGENS BERMAN SOBOL SHAPIRO LLP                       PAUL HASTINGS LLP
 1301 Second Avenue, Suite 2000                        1999 Avenue of the Stars, Suite 2700
 Seattle, WA 98101                                     Los Angeles, CA 90067
 Telephone: (206) 623-7292                             Telephone: (310) 553-6700
 Facsimile: (206) 623-0594                             Fax: (310) 620-5899
 Email: steve@hbsslaw.com                              Email: stevenmarenberg@paulhastings.com
 Email: tedw@hbsslaw.com                                       jamespearl@paulhastings.com

 Rio S. Pierce (SBN 298297)                            Attorneys for Defendant Align Technology, Inc.
 HAGENS BERMAN SOBOL SHAPIRO LLP
 715 Hearst Avenue, Suite 202                          Additional counsel on Signature Page
 Berkeley, CA 94710
 Telephone: (510) 725-3000
 Facsimile: (510) 725-3001
 Email: riop@hbsslaw.com

 Attorneys for Plaintiffs


                               UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                    SAN FRANCISCO DIVISION
MISTY SNOW, individually and on behalf of                  No. 3:21-cv-03269-VC
all others similarly situated,
                                                           CLASS ACTION
                                         Plaintiffs,
                                                           JOINT RULE 26(f) REPORT AND
        v.                                                 INITIAL CASE MANAGEMENT
                                                           CONFERENCE STATEMENT
ALIGN TECHNOLOGY, INC.,
                                                           Date:    August 4, 2021
                                        Defendant.         Time:    2:00 p.m.
                                                           Place:   Via Videoconference
                                                           Judge:   Hon. Vince Chhabria




JOINT CASE MANAGEMENT STATEMENT – No.
3:21-cv-03269-VC
LEGAL_US_W # 108976810.2
DRAFT
     Case 3:21-cv-03269-VC Document 31 Filed 08/02/21 Page 2 of 16




          Pursuant to Federal Rule of Civil Procedure 26(f), Civil Local Rule 16-9, and the Standing

Order for all Judges of the Northern District of California, Counsel for Plaintiff Misty Snow et. al.

(“Plaintiffs”) and Defendant Align Technology, Inc. (“Defendant,” and collectively with Plaintiff,

“the Parties”) in the above-referenced action submit this Joint Rule 26(f) Report and Initial Case

Management Conference Statement in advance of the initial Case Management Conference

scheduled for August 4, 2021. The Parties met and conferred as required by Rule 26(f) on July 30,

2021.

                               I.       JURISDICTION AND SERVICE
          This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

1337(a), and 1367. Plaintiff alleges that venue is proper in this District pursuant to 28 U.S.C. § 1391

and 15 U.S.C. §§ 15 and 22. Defendant does not dispute personal jurisdiction. Defendant has been

served.

                                             II.     FACTS

          Plaintiffs’ Statement of Facts
          This is a case brought by Plaintiffs, individual consumers who purchased Invisalign aligners

for personal use, for violations of Section 2 of the Sherman Act, 15 U.S.C. § 2, as well as various

state antitrust and consumer protection statutes. Plaintiffs bring their claims as a class action under

Fed R. Civ. P. 23(b) on behalf of proposed classes of certain persons and entities that purchased

Invisalign aligners for personal use during the period beginning May 4, 2017, until such time as the

alleged anticompetitive conduct has ceased (the “Class”).

          Plaintiffs’ First Amended Complaint (“FAC”) alleges anticompetitive conduct by Align

designed to monopolize the aligner and scanner markets. Plaintiffs seek to recover damages in the

form of the difference between the supracompetitive prices they paid for aligners, and the

competitive prices they would have paid for aligners, absent Align’s anticompetitive conduct.

Plaintiffs also seek injunctive relief preventing Align from continuing to engage in anticompetitive

conduct.

          Plaintiffs have alleged in detail how Align engaged in conduct to obtain and maintain

monopolies in two markets – the market for digital intraoral scanners used to order aligners and the
JOINT CASE MANAGEMENT STATEMENT – No.
3:21-cv-03269-VC
LEGAL_US_W # 108976810.2
DRAFT
     Case 3:21-cv-03269-VC Document 31 Filed 08/02/21 Page 3 of 16




market for clear, plastic aligners used for straightening teeth. Align has market power in both of

these markets. Plaintiffs have further alleged in detail that Align’s anticompetitive conduct, in

particular, was used to obtain and maintain monopoly power in the product submarket of aligners

sold through dental offices, which itself constitutes a definable, discrete product market.

        As detailed in the complaint, Align engaged in a set of anticompetitive acts designed to

maintain its monopoly power in the Aligner market and obtain monopoly power in the scanner

market: (1) Align terminated its interoperability agreement with 3Shape, a competitor manufacturer

of scanners, thus sacrificing short-term profits in order to gain long term profits from the

antitcompetitive effects of its refusal to deal; (2) Align signed exclusive dealing contracts with dental

service organizations that entrenched its monopoly power in the scanner and aligner markets; (3)

Align launched bundled pricing for scanners and aligners through its Fusion program; (4) Align

entered into a market allocation agreement with Smile Direct Club, an aligner competitor, that

prevented Smile Direct Club from selling aligners through dental offices, foreclosing competition in

Align’s primary product submarket.

        As a result of Align’s conduct, there was substantial foreclosure of rivals in both the Aligner

and Scanner markets. Align’s conduct allowed it to charge supracompetitive prices for Aligners.

Plaintiffs were injured as a result of paying supracompetitive prices for Aligners.

        Defendant’s Statement of Facts
        Over twenty years ago, Align revolutionized the means for people to improve their smile with

the introduction of a new product called “Invisalign.” Invisalign is a set of removable, clear plastic

aligners prescribed by a dentist or orthodontist and configured to correct a patient’s particular tooth

misalignment. Align also offers a hand-held digital intraoral scanner, the iTero Element (“iTero”),

which provides an alternative to using trays and polyvinyl siloxane (PVS) molds to take physical

impressions of patients’ teeth. With Invisalign and then iTero, Align revolutionized cosmetic dentistry

and orthodontics, providing alternatives to decades-old legacy products like wire-and-bracket braces

and PVS molds.

        Align secured patents protecting its innovations.    Align has invested more than one billion

dollars in innovation, including developing its state-of-the-art proprietary materials, impression
JOINT CASE MANAGEMENT STATEMENT – No.
3:21-cv-03269-VC
LEGAL_US_W # 108976810.2
DRAFT
     Case 3:21-cv-03269-VC Document 31 Filed 08/02/21 Page 4 of 16




systems, predictive software and other research and development. Annually, Align spends more than

$100 million on research and development to continue providing patients the best possible treatment

options.     It has obtained hundreds of patents for industry-changing technologies and collectively

Align’s products have transformed more than nine million smiles. Align is entitled to enforce its IP

rights, and does so vigorously but fairly.

           The FAC’s Allegations of Market Defintion and Market Power Lack Merit:               Plaintiffs’

allegations regarding product markets and market share have only a passing connection to the realities

of competition in orthodontics and digital dentistry. Competition to sell both scanners and aligners is

robust and the entry of both large and small new entrants fatally undermines any claim of

monopolization.      In the aligner market, wire and bracket braces continue to exceed orthodontic

treatment using clear aligners; providers often price braces similar to aligner treatment. New entrants

are entering the market rapidly, and as they do competition further increases and consumers benefit

from lower prices and fast-paced innovation. The scanner market has also seen a rapid increase in new

entrants. Moreover, Plaintiffs’ attempt to segment the scanner market into one for configuring aligners

and one for restorative uses is without merit. Dentists can use Align’s iTero scanner to send digital

scans to Align for preparing a digital plan for clear aligner treatment. Dentists can and do also use the

iTero to send scans to other aligner manufacturers. Notably, dentists can also use the iTero for

purposes other than ordering clear aligners, such as for restorative purposes.   1   Other scanners in the

market, including 3Shape’s Trios scanner, can be and are routinely used for multiple purposes. Thus,

the FAC’s attempt to limit the market to just Align and 3Shape (and distort Align’s market share) is

fatuous.

           The FAC’s Allegations of Exclusionary Conduct Lack Merit: Plaintiffs’ allegations of

exclusionary conduct are meritless as the allegations boil down to complaints about four entirely

lawful types of conduct:




   1 “Restorative” dental work includes treatment with implants, crowns, bridges, veneers, inlays,
and onlays.
JOINT CASE MANAGEMENT STATEMENT – No.
3:21-cv-03269-VC
LEGAL_US_W # 108976810.2
DRAFT
     Case 3:21-cv-03269-VC Document 31 Filed 08/02/21 Page 5 of 16




        (1) Purportedly exclusive contracts that are not alleged to foreclose and do not actually

            foreclose any material (much less substantial) portion of the alleged market 2 from

            buying competitive scanner products;

        (2) Align’s above cost-discounting of scanner products that a primary competitor could

            match without pricing its own product below cost;

        (3) Align’s refusal to continue interoperability in the face of patent infringement by 3Shape

            that Align and 3Shape continue to litigate in other courts; and

        (4) Settlement of patent infringement claims Align brought against the predecessor of

            SmileDirectClub.

        The evidence will show that only a small portion of the total available market for the

purchase of scanners even owns a scanner. The majority of dentists and orthodontists—even those

who provide aligners—have not yet purchased a scanner. Of those who have, there are no

restraints – neither exclusive contracts nor other restraints -- on those dentists that prohibit them

from switching their scanner choice or using multiple companies’ scanners, which many do.

Moreover, the contracts referenced in Plaintiffs’ FAC with two Dental Service Organizations

(DSOs) are short-term contracts that affect only about 1,500 of approximately 200,000 U.S.

dentists, an impossibly small percentage of any cognizable market. Align’s competitors, including

3Shape, competed for those contracts and did not stop competing for DSO business. Indeed, in

January 2021, 3Shape announced an agreement to supply Aspen Dental with scanners.

https://www.3shape.com/en/press/2021/aspen-dental-management-partners-with-3shape. Then, in

June, Aspen announced its own brand of aligner.

https://www.aspendental.com/about/blog/introducing-motto-aligners. Align offers a desirable

product and offers above-costs discounts that its competitors can match. See, e.g.,

https://www.meetdandy.com/go-digital/ (“Partner with Dandy. Get a Free Scanner.”).




    2 All references to the “market” by Align herein refer to the purported and/or alleged market
alleged in the First Amended Complaint solely for purposes of presentation in this Report and should
not be construed as an admission by Align that any such markets are appropriately defined.
JOINT CASE MANAGEMENT STATEMENT – No.
3:21-cv-03269-VC
LEGAL_US_W # 108976810.2
DRAFT
     Case 3:21-cv-03269-VC Document 31 Filed 08/02/21 Page 6 of 16




        Align’s refusal to continue interoperability with a competitor (3Shape) who infringes its

patents is neither exclusionary nor actionable. The law is well settled (and recently reaffirmed by

the Ninth Circuit in Qualcomm) that even an entity with market power has no duty to help its

competitors compete and certainly has no duty to aid competitors that infringe its intellectual

property. For liability under Aspen Skiing to attach, it must be true that “the only conceivable

rationale or purpose [of the termination] is ‘to sacrifice short-term benefits in order to obtain
higher profits in the long run from the exclusion of competition [.]’” F.T.C. v. Qualcomm Inc., 969

F.3d 974, 993-94 (2020) (finding no liability under Aspen Skiing where defendant’s conduct was

more lucrative in both short-term and long-term) (emphasis added). The facts will show, among

other things, that (i) Align terminated a fifteen-month agreement that made 3Shape’s scanner

interoperable with Align’s Invisalign System only after suing 3Shape for patent infringement, as it

was entitled to do, (ii) said agreement would have expired on December 31, 2018 absent

termination; (iii) that 3Shape never purchased interoperability from Align; cf. MetroNet Servs.

Corp. v. Qwest Corp., 383 F.3d 1124, 1132-33 (9th Cir. 2004); and (iv) 3Shape is more than

capable of competing for scanner sales whether or not its scanner is interoperable with Invisalign

as there are countless other clear aligners offered by other companies that are now compatible with

3Shape’s TRIOS scanner, including clear aligners from Aspen Dental. Align’s termination of

interoperability with 3Shape was an economically rational decision to help both its aligner business

and its scanner business, which is not illegal. See Novell, Inc. v. Microsoft Corp., 731 F.3d 1064,

1072-77 (10th Cir. 2013) (Gorsuch, J.) (no liability attached where defendant did not sacrifice

profits across business lines; “the point… is to isolate conduct that has no possible efficiency

justification”).

        There is nothing illegal about Align’s bundled discount programs. The evidence will show

that Align prices its scanners and aligners, even after discounts, above allocated cost and thus

meets the test for legal (and encouraged) discounting in this Circuit. See Cascade Health Sols. v.

PeaceHealth, 515 F.3d 883, 903 (9th Cir. 2008). That Align’s competitors may choose not to

match its discounts does not make those contracts exclusive or exclusionary. 3Shape or other firms

can match those discounts without pricing their products below cost. A rival having to yield some
JOINT CASE MANAGEMENT STATEMENT – No.
3:21-cv-03269-VC
LEGAL_US_W # 108976810.2
DRAFT
     Case 3:21-cv-03269-VC Document 31 Filed 08/02/21 Page 7 of 16




margin (while remaining profitable) to compete is the essence of a well-functioning market that

benefits consumers. And, independently and in any event, the number of dentists participating in

either the Fusion Program, with its allegedly bundled discounts, or who have entered into actual or

de facto exlusive contracts with Align is too small to constitute substantial foreclosure in any

market as a matter of law.

        Finally, Plaintiffs’ allegations concerning SmileDirectClub (“SDC”) are likewise without any

basis in fact. Align did not conspire with SDC to divide or restrict access to any market. SDC has

never been restricted from selling aligners through doctors or orthodontists by any agreement with

Align. Indeed, last year SDC publicly announced a partner network whereby it works directly with

multiple DSOs. Plaintiffs also misrepresent an Illinois Appellate Court decision concerning one of

several litigations between Align and SDC. The opinion that Plaintiffs cite says nothing about SDC

being in any way precluded from selling aligners through doctors. Align has never entered into an

agreement with SDC that limits SDC’s participation in the alleged clear aligner market. Nor has

Align perpetrated a scheme to monopolize any product market, let alone engaged with SDC, a

frequent adversary in litigation, in such a scheme.

        None of this purely legal conduct becomes illegal simply when labeled a “scheme.” The

facts are that dentists and patients today enjoy more choices for configuring their teeth than ever

before, reflecting the robust and dynamic competitive environment in cosmetic and digital dentistry

and orthodontics.

                                        III.   LEGAL ISSUES
        The Parties anticipate the following issues, which are mixed questions of fact and law, that

will depend on the developed record.

               Whether any named Plaintiff has standing under Article III of the U.S. Constitution or
                the antitrust laws to bring the Sherman Act or state law claims alleged in the First

                Amended Complaint;

               Whether Align has monopoly power in properly defined relevant markets for aligners
                and/or scanners;


JOINT CASE MANAGEMENT STATEMENT – No.
3:21-cv-03269-VC
LEGAL_US_W # 108976810.2
DRAFT
     Case 3:21-cv-03269-VC Document 31 Filed 08/02/21 Page 8 of 16




                Whether the alleged anticompetitive conduct allowed Align to gain or maintain
                 monopoly power in the alleged aligner and/or scanner markets;

                Whether the alleged anticompetitive conduct substantially foreclosed competition in
                 the alleged aligner and/or scanner markets;

                Whether the termination of the interoperability agreement with 3Shape constituted an
                 unlawful refusal to deal;

                Whether the agreements alleged between Align and SmileDirectClub exist, and if so,
                 whether they constitute unlawful anticompetitive conduct;

                Whether Align’s alleged conduct harmed competition in the alleged relevant markets
                 for aligners and/or scanners;

                Whether the conduct alleged in the First Amended Complaint is encompassed by the
                 California Cartwright Act or any other state statute referenced in the FAC;

                Whether 3Shape could have been a lawful competitor to Align in light of 3Shape
                 infringing Align’s patents (see In re Wellbutrin XL Antitrust Litig. Indir. Purch. Class,

                 868 F.3d 132, 152 (3d Cir. 2017) (no antitrust injury where patents, not defendant’s

                 conduct, prevented entry by competitors));

                Whether Plaintiffs and the proposed classes suffered antitrust injury caused by
                 Align’s conduct; and

                Whether Plaintiffs’ proposed classes can satisfy the requirements of Fed. R. Civ. P. 23
                 so as to be certified.



                                             IV.   MOTIONS
        Plaintiffs filed their complaint on May 3, 2021. (Dkt. No. 1). Defendant filed a Motion to

Dismiss (Dkt. No. 18) and a Motion to Strike (Dkt. No. 19) on July 9, 2021. Plaintiff filed an

amended complaint on July 30, 2021 (Dkt. No. 28).

        The parties propose the following schedule for anticipated briefing on the First Amended

Complaint:

        Defendant shall respond to the complaint by motion(s) or otherwise: August 17, 2021
JOINT CASE MANAGEMENT STATEMENT – No.
3:21-cv-03269-VC
LEGAL_US_W # 108976810.2
DRAFT
     Case 3:21-cv-03269-VC Document 31 Filed 08/02/21 Page 9 of 16




         Plaintiff shall file an opposition to Defendant’s motion(s): September 3, 2021

         Defendant shall file its reply in support thereof: September 16, 2021

         Court hearing on Motion: September 30, 2021.

         The Parties have jointly proposed a case schedule anticipating motions for class certification,

expert-related (e.g., Daubert) motions, and summary judgment or partial summary judgment on

schedules comparable to that adopted by the Court in Simon and Simon, PC v. Align Technology, Inc.

No. 3:20-cv-03754-VC (N.D. Cal.). As in Simon and Simon, Align believes that certain discrete

issues, (e.g., exclusive dealing, bundled discounts, substantial foreclosure) may be ripe and amenable

to summary disposition earlier than the proposed dates for such motions and earlier motions may be

effective to streamline the case for resolution. Hence, Align notes this fact for the Court here, and

reserves the right to seek leave of court to file such motions at an appropriate time.

                              V.        AMENDMENT OF PLEADINGS
         Plaintiffs have filed their FAC. No further amendments should be made to the pleadings

absent either (a) written stipulation of the parties, or (b) a showing of good cause and by order of the

Court.



                                VI.     EVIDENCE PRESERVATION
         The Parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored

Information and agree to take reasonable and necessary steps to preserve evidence relevant to the

issues reasonably evident in this action. The parties are negotiating a proposed ESI Order, based on

this District’s model order which will identify electronically stored information that is not reasonably

accessible.

                                         VII.   DISCLOSURES
         The parties will exchange initial disclosures within 10 court days of a decision on Align’s

Motion to Dismiss the FAC.




JOINT CASE MANAGEMENT STATEMENT – No.
3:21-cv-03269-VC
LEGAL_US_W # 108976810.2
DRAFT
    Case 3:21-cv-03269-VC Document 31 Filed 08/02/21 Page 10 of 16




                                           VIII. DISCOVERY
        The Parties met and conferred regarding case management and discovery issues on July 30,

2021, pursuant to Fed. R. Civ. P. 26(f).

               a.      Status of Discovery
        No discovery has been taken to date. The parties intend to coordinate discovery, to the extent

practicable, with discovery in Simon and Simon, PC v. Align Technology, Inc. No. 3:20-cv-03754-

VC (N.D. Cal.). Pursuant to that coordination, following execution of a protective order, Align will

produce to Plaintiffs within fourteen days of the commencement of any discovery in this action the

materials that have been produced so far in the Simon and Simon action. Align will provide

contemporaneously to Plaintiffs future productions that it makes in the Simon and Simon action.

Except for good cause shown, Plaintiffs will not seek discovery that is duplicative of discovery

already sought in the Simon and Simon action.

               b.      Protective Order
        The parties intend to shortly enter into a protective order that follows the same format as the

protective order entered in Simon and Simon, PC v. Align Technology, Inc. No. 3:20-cv-03754-VC

(N.D. Cal.).

               c.      Limitations or modifications of the Discovery Rules
        Except as identified in the parties’ proposals below—and ordered by the Court—discovery

shall be conducted in accordance with the Federal Rules of Civil Procedure and this District’s Civil

Local Rules.

                       i.      Depositions
        The parties intend to coordinate depositions with the plaintiffs in the Simon and Simon, PC v.

Align Technology, Inc. No. 3:20-cv-03754-VC (N.D. Cal.) matter. A deponent will not be subject to

duplicative depositions in this action and the Simon and Simon action absent agreement of the parties

and the deponent or good cause. The parties intend to continue to meet and confer to discuss

coordination of depositions and limitations on depositions, including meet and confers with counsel

for Plaintiffs in the Simon and Simon action. All in-person depositions shall take place at an agreed-

upon location within reasonable proximity to the deponent’s residence.
JOINT CASE MANAGEMENT STATEMENT – No.
3:21-cv-03269-VC
LEGAL_US_W # 108976810.2
DRAFT
    Case 3:21-cv-03269-VC Document 31 Filed 08/02/21 Page 11 of 16




                       ii.     Requests for Admission
        The parties agree a maximum of 30 requests for admission are permitted for each side, except

for requests related to the authentication and/or admissibility of documents.

                       iii.    Interrogatories.
        The parties agree a maximum of 30 interrogatories, including contention interrogatories, are

permitted for each side.

                       iv.     Expert Discovery
        The parties intend to shortly submit a stipulation that would limit the discovery of expert

materials, including drafts and communications. The parties propose that expert discovery according

to the schedule set forth below.

                                        IX.    CLASS ACTIONS
        Plaintiff bring this case as a class action and will seek class certification pursuant to Rule

23(b)(3). The proposed class and subclasses are defined to include all persons in certain states that

purchased, paid, and or provided reimbursement for some or all of the purchase price for Invisalign

aligners acquired for personal use during the period beginning May 4, 2017 until such time as the

anticompetitive conduct alleged herin has ceased. Plaintiffs’ position is that class action is

appropriate because the requirements of both Rule 23(a) and Rule 23(b)(3) are satisfied.

        Align disputes Plaintiffs’ assertions regarding the purported classes and anticipates opposing

Plaintiffs’ motion to certify the classes in accordance with the proposed litigation schedule.

                                        X.    RELATED CASES
        Simon and Simon, PC v. Align Technology, Inc. No. 3:20-cv-03754-VC (N.D. Cal.) is a case

filed by direct purchaser dental offices of scanners and aligners. 3Shape Trios A/S v. Align Tech.,

Inc., No. 18-cv-1332-LPS (D. Del.) is a case filed by one of Defendant’s Scanner competitors,

3Shape, involving related antitrust claims.




JOINT CASE MANAGEMENT STATEMENT – No.
3:21-cv-03269-VC
LEGAL_US_W # 108976810.2
DRAFT
    Case 3:21-cv-03269-VC Document 31 Filed 08/02/21 Page 12 of 16




                                            XI.     RELIEF
        Plaintiffs seek damages caused by Align’s violations of various state antitrust and consumer

protection laws, subject to mandatory trebling. Plaintiffs also seek permanent injunctive relief

preventing Align from continuing its unlawful acts in violation of the Sherman Act. 15 U.S.C. § 26.

Plaintiffs also seek costs, expenses, reasonable attorney’s fees, and post-judgment interest on all

sums awarded. Align denies that Plaintiffs are entitled to any relief and requests dismissal of

Plaintiffs’ Amended Complaint with prejudice. Align may raise further requests for relief in its

Answer should the Court deny Align’s motion to dismiss.

                                  XII.    SETTLEMENT AND ADR
        The parties met and conferred regarding ADR on August 2, 2021. The parties have complied

with ADR L.R. 3-5. The parties will promptly file their ADR certifications. The parties agree that

this case is not ripe for settlement. In the event that mediation does occur, the parties intend to use

private mediation.

                  XIII. CONSENT TO MAGISTRATE FOR ALL PURPOSES
        The Parties respectfully decline assignment to a Magistrate Judge for all purposes.

                                   XIV. OTHER REFERENCES
        The Parties agree that this case is not suitable for reference to binding arbitration, a special

master, or the Judicial Panel on Multidistrict Litigation at this time.

                                  XV.     NARROWING OF ISSUES
        The Parties do not believe there are any issues that can be narrowed at this time. As discovery

progresses, the Parties will consider whether any issues can be narrowed by agreement or motion.

                            XVI. EXPEDITED TRIAL PROCEDURE
        The Parties agree that this case is not suitable for the expedited trial procedure of General

Order No. 64.

                                         XVII. SCHEDULING
        The parties propose to generally use the same case schedule that has been entered in the

Simon and Simon, set forth below. Pursuant to this schedule, following execution of a protective

order, Align will provide within fourteen days of the commencement of any discovery in this action
JOINT CASE MANAGEMENT STATEMENT – No.
3:21-cv-03269-VC
LEGAL_US_W # 108976810.2
DRAFT
    Case 3:21-cv-03269-VC Document 31 Filed 08/02/21 Page 13 of 16




to Plaintiffs the documents and data that has been produced in the Simon & Simon action up to this

point. For subsequent, future productions, Align will produce materials in this action

contemporaneously with the Simon & Simon action. The parties agree to reserve rights to seek

modifications to this schedule in the event that the Court grants, in whole or in part, Align’s

anticipated motion to dismiss.

                                           Jointly Proposed Schedule

         Proposed Date                         Event
         8/17/2021                      Defendant shall respond to the complaint by motion(s) or

                                        otherwise

         9/3/2021                       Plaintiff shall file an opposition to Defendant’s motion(s)

         9/16/2021                      Defendant shall file its reply in support thereof

         9/30/2021                      Hearing on Defendant’s motion(s)

         1/12/2022                      Joint CMC Statement Due

         1/19/2022                      Case Management Conference

         2/13/2022                      Deadline to complete production of documents in response to

                                        Requests for Production

         3/11/2022                      Deadline to complete initial ADR

         5/11/2022                      Joint CMC Statement Due

         5/18/2022                      Case Management Conference

         7/15/2022                      Deadline to complete fact discovery

         8/12/2022                      Deadline to serve expert reports on all issues on which a party

                                        has the burden of proof

         9/14/2022                      Joint CMC Statement due

         9/21/2022                      Case Management Conference

         9/23/2022                      Deadline to serve opposing expert reports

         11/4/2022                      Deadline to serve rebuttal expert reports

         12/5/2022                      Deadline to complete expert discovery

JOINT CASE MANAGEMENT STATEMENT – No.
3:21-cv-03269-VC
LEGAL_US_W # 108976810.2
DRAFT
    Case 3:21-cv-03269-VC Document 31 Filed 08/02/21 Page 14 of 16




         1/10/2023                      Deadline to file motion for class certification and any Daubert

                                        motion related to class certificatio

         1/18/2023                      Joint CMC Statement due

         1/25/2023                      Case Management Conference

         2/14/2023                      Deadline to file opposition to motion for class certification and

                                        opposition to any Daubert motion related to class certification

         3/14/2023                      Deadline to file reply in support of Daubert motion related to

                                        class certification

         3/21/2023                      Deadline to file reply in support of motion for class

                                        certification

         4/13/2023                      Hearing on motion for class certification

         5/11/2023                      Case Management Conference

         4 weeks after decision on      Close of residual post-certification discovery period

         Class Certification

         6/13/2023                      Deadline to file motion for summary judgment and any

                                        Daubert motions3

         7/15/2023                      Deadline to file opposition to motion for summary judgment

                                        and opposition to any Daubert motions 4

         8/22/2023                      Deadline to file reply in support of motion for summary

                                        judgment and in support of any Daubert motions 5

        At the Court’s                  Hearing on motion(s) for summary judgment and Daubert

        convenience                     motions

   3 Any party filing a motion for summary judgment and a Daubert motion must file them as a
combined brief. Any motion as to the page limits for such briefing will be taken up in advance of this
deadline.
    4Deadline to file opposition to motion for summary judgment and opposition to any Daubert
motions
   5 Any party filing a reply brief in support of a motion for summary judgment and a reply brief in
support of a Daubert motion must file them as a combined brief. Any motion as to the page limits for
such briefing will be taken up in advance of this deadline.
JOINT CASE MANAGEMENT STATEMENT – No.
3:21-cv-03269-VC
LEGAL_US_W # 108976810.2
DRAFT
    Case 3:21-cv-03269-VC Document 31 Filed 08/02/21 Page 15 of 16




                                        Final pretrial conference

         11/20/2023                     Trial Begins




                                               XVIII. TRIAL
        The parties anticipate a trial by jury.

      XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
        Defendant has filed a Certification of Interested Entities pursuant to Fed. R. Civ. P. 7.1.

Plaintiffs are not corporate parties and are not required to file a disclosure statement under Rule 7.

                                XX.      PROFESSIONAL CONDUCT
        Counsel for the Parties have reviewed the Guidelines for Professional Conduct for the

Northern District of California.



DATED: August 2, 2021                             Respectfully Submitted,

 HAGENS BERMAN SOBOL SHAPIRO LLP                        PAUL HASTINGS LLP

 By                 Steve W. Berman        .            By      Steven A. Marenberg               .

 Steve W. Berman (pro hac vice)                         Steven A. Marenberg (SB# 101033)
 Theodore Wojcik (pro hac vice)                         James M. Pearl (SB# 198481)
 1301 Second Avenue, Suite 2000                         stevenmarenberg@paulhastings.com
 Seattle, WA 98101                                      jamespearl@paulhastings.com
 Telephone: (206) 623-7292                              1999 Avenue of the Stars, 27th Floor
 Facsimile: (206) 623-0594                              Los Angeles, CA 90067
 Email: steve@hbsslaw.com
 Email: tedw@hbsslaw.com                                Telephone: 1(310) 620-5700
                                                        Facsimile: 1(310) 620-5899
 Rio S. Pierce (SBN 298297)
 715 Hearst Avenue, Suite 202                           Thomas A. Counts (SB# 148051)
 Berkeley, CA 94710                                     Abigail H. Wald (SB# 309110)
 Telephone: (510) 725-3000                              tomcounts@paulhastings.com
 Facsimile: ( 510) 725-3001                             abigailwald@paulhastings.com
 Email: riop@hbsslaw.com                                101 California Street
                                                        Forty-Eighth Floor
                                                        San Francisco, CA 94111
 Counsel for Plaintiffs                                 Telephone: 1(415) 856-7000
                                                        Facsimile: 1(415) 856-7100

                                                        Adam M. Reich (SB# 274235)
                                                        Michael C. Whalen (pro hac vice)
                                                        adamreich@paulhastings.com
JOINT CASE MANAGEMENT STATEMENT – No.
3:21-cv-03269-VC
LEGAL_US_W # 108976810.2
DRAFT
    Case 3:21-cv-03269-VC Document 31 Filed 08/02/21 Page 16 of 16




                                                    michaelcwhalen@paulhastings.com
                                                    71 South Wacker Drive, 45th Floor
                                                    Chicago, Illinois 60606
                                                    Telephone: 1(312) 499-6000
                                                    Facsimile: 1(312) 499-6100
                                                    Noah Pinegar (pro hac vice)
                                                    noahpinegar@paulhastings.com
                                                    2050 M Street, N.W.
                                                    Washington, DC 20036
                                                    Telephone: 1(202) 551-1700
                                                    Facsimile: 1(202 551-1705

                                                    Counsel for Defendant Align Technology, Inc.



                                     E-FILING ATTESTATION
        I, Steven Marenberg, am the ECF User whose ID and password are being used to file this

document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the signatories

identified above has concurred in this filing.


                                                            /s/ Steven A. Marenberg
                                                           STEVEN A. MARENBERG




JOINT CASE MANAGEMENT STATEMENT – No.
3:21-cv-03269-VC
LEGAL_US_W # 108976810.2
DRAFT
